DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 93-102 and 104-120 in the reply filed on 01 November 2022 is acknowledged.

Claims 121-124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 November 2022.

Claim Objections
Claims 113-117 and 120 are objected to because of the following informalities:  claims 113 and 120 are written as being dependent on claim 103, which is a cancelled claim.  In order to advance prosecution, the claims will be treated as if they are dependent on claim 104.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 93 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedman (US 5501971).
Freedman discloses a packaged bioreactor device comprising a cup (Figure 1:12) that includes a bottom, top and an internal cavity.  A lid (Figure 1:36) seals the top of the cup, and a tissue scaffold (Figure 1:16) is supported within the cavity.  A mask (Figure 1:18) is removably disposed in the cavity above the tissue scaffold.  The mask is described in column 3, lines 31-50 as being a screen, which is characterized by a plurality of through holes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 93-102 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 20180313811) in view of Applegate (US 5843766).
	With respect to claim 93, Ali discloses a packaged bioreactor device comprising a cup (Figure 1:10) including a bottom, top and an internal cavity extending between the bottom and top.  A tissue scaffold having slots (Figure 1:14) is supported in the cavity, and a mask (Figure 1:16) including a plurality of through holes (Figure 1:18) is disposed in the cavity above the tissue scaffold.  The through holes may be used to access the tissue scaffold and a portion of the cavity below the mask.  This is taught in at least paragraphs [0019]-[0024].  Ali, however, does not appear to teach that a lid is used to seal the top of the cup.
	Applegate discloses a packaged bioreactor device comprising a cup (Figure 4:200) that includes a bottom, top and an internal cavity.  A substrate (Figure 4:202) is disposed within the cavity and is used to support a tissue scaffold.  Furthermore, a lid (Figure 4:232) is used to seal the cup and is removable to access the cavity.  See also Figs. 7A, 8 and 10A.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Ali bioreactor device with a removable lid that seals the top of the cup.  Applegate teaches that lids comprising a hinge are readily opened and closed to selectively access the interior of a cavity configured to accommodate for tissue scaffold growth.  Applegate states that this is a simple way to maintain a sterile environment for cell culture.
	With respect to claim 94, Ali and Applegate disclose the combination as describe above.  Both references further teach that sterile fluid is disposed in the cavity to facilitate tissue growth.

	With respect to claims 95 and 96, Ali and Applegate disclose the combination as describe above.  Any of the through holes 18 may be used for aspiration and/or seeding.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Depending on the location of any particular cell scaffold 22, a through hole 18 may be laterally offset from the scaffold or directly above the scaffold.

	With respect to claims 97-99, Ali and Applegate disclose the combination as describe above.  Mere changes in size or shape that produce a negligible or predictable change in device operation are generally understood to be prima facie obvious.  See MPEP 2144.04.  Here, it would have been obvious to make at least some of Ali’s elongated through holes 18 using different patterns, sizes and shapes.  Furthermore, it is noted that Ali shows that some through holes 52 formed through the mask are different in size than others 18.

	With respect to claims 100 and 101, Ali and Applegate disclose the combination as describe above.  As noted above, it is obvious to consider different shapes when reproducing and implementing prior art devices.  Absent a showing of criticality, it would have been obvious to form the Ali cup and mask as cylindrical members.

	With respect to claim 102, Ali and Applegate disclose the combination as describe above.  Ali further shows that a plurality of laterally projecting retention protrusions is disposed between notches (Figure 1:52) on the mask.  The projections frictionally engage sidewall surfaces of the cup.

	With respect to claim 119, Ali and Applegate disclose the combination as describe above.  Applegate further teaches in at least column 7, lines 7-41 that buffered saline solutions are added to the cup.

Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 20180313811) in view of Applegate (US 5843766) as applied to claim 93, and further in view of Sims (US 20220143602).
	Ali and Applegate disclose the combination as described above, however do not expressly state that the lid includes a peelable foil film.
	Sims discloses a multiwell plate for holding a variety of biological fluids, including cell cultures.  See paragraph [0068].  Paragraph [0021] teaches that the plate may be sealed using a peelable foil film adhesively adhered to the top of the plate.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the modified Ali bioreactor with a peelable foil film configured to hermetically seal and enclose the cavity.  Sims teaches that peelable foils are easily gripped and functionally equivalent to other types of closure means.  Peelable foil films are well known in the art as being inexpensive, biocompatible and disposable. It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Allowable Subject Matter
Claims 104-112 are allowed.
	Claims 113-117 and 120 are allowable over the prior art, but are remain subject to the claim objection presented above.
	With respect to independent claims 104 and 110, the prior art does not disclose, in the claimed environment, a packaged bioreactor comprising a mask having a plurality of through holes disposed above a tissue scaffold, wherein the scaffold is supported by a cassette that includes a fixed clip and a floating clip.  The Ali reference is considered to be the closest prior art for the reasons expressed above, but does not teach the claimed clamping means.  The Campbell (US 20180216057) reference discloses the state of the art regarding clips for fixing a tissue scaffold, but does not show the claimed combination of fixed and floating clips.
	The Freedman (US 5501971) is presented on the ISR as an “X” reference, but does not teach the claimed fixed and floating clips.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Greenizen (US 9751084), Lemonnier (US 6040153) and Feder (US 4201845) references teach the state of the art regarding packaged bioreactor devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799